                                                                                     FILED
                                                                                     CLERK
UNITED STATES DISTRICT COURT
                                                                          1/2/2020 2:46 pm
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X                   U.S. DISTRICT COURT
MARIA M. SOLARES, on behalf of herself                                 EASTERN DISTRICT OF NEW YORK
and all others similarly situated,                                          LONG ISLAND OFFICE

                                   Plaintiff,
                                                                 ORDER
                 -against-                                       19-CV-991 (SJF)(GRB)

FINANCIAL RECOVERY SERVICES, INC.,

                                    Defendant.
---------------------------------------------------------X
FEUERSTEIN, District Judge:

        Pending before the Court is the Report and Recommendation of the Honorable Gary R.

Brown, United States Magistrate Judge, dated December 3, 2019 (“the Report”), (1)

recommending that the motion of defendant Financial Recovery Services, Inc. (“defendant”) for

summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure be granted to the

extent set forth therein; and (2) advising, inter alia, (a) that “[a]ny written objections to th[e]

Report . . . must be filed . . . within fourteen (14) days of service of th[e] [R]eport,” (Report at

11) (citing 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 6(a), 72(b)), and (b) that “[f]ailure to file

objections within fourteen (14) days will preclude further review of th[e] [R]eport . . . either by

the District Court or Court of Appeals.” (Id.) (citing Thomas v. Arn, 474 U.S. 140, 145, 106 S.

Ct. 466, 88 L. Ed. 2d 435 (1985); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir. 2008);

and Mejia v. Roma Cleaning, Inc., 751 F. App’x 134, 136 (2d Cir. Oct. 5, 2018) (summary

order)). A copy of the Report was served upon both parties via ECF on December 3, 2019. (See

Docket Entry [“DE”] 23). Neither party has filed any timely objections to the Report, nor sought

an extension of time to do so. For the reasons set forth below, the Report is accepted in its

entirety.

                                                             1
I.     Standard of Review

       Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

findings or legal conclusions of the magistrate judge as to which no proper objections are

interposed. See Thomas, 474 U.S. at 150, 106 S. Ct. 466. Where a party “received clear notice of

the consequences of the failure to object” to a report and recommendation on a dispositive

matter, Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992) (quotations and citation omitted);

accord Mario v. P&C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002); Small v. Sec’y of

Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989), his “failure to object timely to [that]

report waives any further judicial review of the report.” Frank, 968 F.2d at 16; see also Smith v.

Campbell, 782 F.3d 93, 102 (2d Cir. 2015); Caidor, 517 F.3d at 604.

       Nonetheless, the waiver rule is non-jurisdictional and, thus, the Court may excuse a

violation thereof “in the interests of justice.” Neita v. Precision Pipeline Sols., 768 F. App’x 12,

14 (2d Cir. Apr. 29, 2019) (summary order) (citing United States v. Male Juvenile (95-CR-1074),

121 F.3d 34, 39 (2d Cir. 1997)); see also DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000).

“Such discretion is exercised based on, among other factors, whether the defaulted argument has

substantial merit or, put otherwise, whether the magistrate judge committed plain error in ruling

against the defaulting party.” Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d

162, 174 (2d Cir. 2000); accord Neita, 768 F. App’x at 14.




                                                      2
II.    Review of Report

       Since neither party has filed any timely objections to the Report, nor sought an extension

of time to do so, they have “waive[d] any further judicial review of the findings contained in the

[R]eport.” Spence, 219 F.3d at 174. As the Report is not plainly erroneous, the Court will not

exercise its discretion to excuse the parties’ default in filing timely objections to the Report in the

interests of justice. Accordingly, the Report is accepted in its entirety and, for the reasons set

forth therein, defendant’s motion for summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure is granted to the extent set forth in the Report and defendant is granted

judgment as a matter of law dismissing plaintiff’s claims against it in their entirety.



III.   Conclusion

       For the reasons set forth above, the Report is accepted in its entirety and, for the reasons

set forth therein, defendant’s motion for summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure is granted to the extent set forth in the Report and defendant is granted

judgment as a matter of law dismissing plaintiff’s claims against it in their entirety. The Clerk of

the Court shall enter judgment in accordance with this Order and close this case.

SO ORDERED.

                                               ___/s/ Sandra J. Feuerstein____
                                               SANDRA J. FEUERSTEIN
                                               United States District Judge

Dated: January 2, 2020
       Central Islip, New York




                                                      3
